DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/21/2022 wherein claims 1 and 14 have been amended and claims 15-24 have been added.
Claims 1-24 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 12/21/2022 overcome the rejection of claims 1, 3-5, 7-11, 13 and 14 made by the Examiner under 35 USC 102(a)(1) over Kubby et al. (US 2018/0104213). This rejection has been withdrawn upon reconsideration (Kubby not explicitly teaching a powdered THC/lecithin product).  
Applicants response filed 12/21/2022 regarding the rejection of claims 1-14 made by the Examiner under double patenting over a) claim 1-27 of US 10350251 and b) claims 1-20 of US 10617731 has been fully considered and is MAINTAINED for the reasons of record in the office action mailed on 3/16/2021. Applicant sets forth no traversal arguments over the impropriety of the double patenting rejections..
Applicants arguments filed 12/21/2022 regarding the rejection of claims 1, 3-5, 7-11, 13 and 14 made by the Examiner under 35 USC 103 over Kubby et al. (US 2018/0104213) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 3/16/2021.
Applicants arguments filed 12/21/2022 regarding the rejection of claim 2 made by the Examiner under 35 USC 103 over Kubby et al. (US 2018/0104213) in view of Rollitup (2009) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 3/16/2021.
Applicants arguments filed 12/21/2022 regarding the rejection of claim 6 made by the Examiner under 35 USC 103 over Kubby et al. (US 2018/0104213) in view of Baker et al. (US 2005/0070596) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 3/16/2021.
Applicants arguments filed 12/21/2022 regarding the rejection of claim 12 made by the Examiner under 35 USC 103 over Kubby et al. (US 2018/0104213) in view of Whittle (US 2004/0033280) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 3/16/2021.
In regards to the 103 rejections, Applicant asserts the following:
A)  The Examiner has provided no argument relating to a supposed benefit between the efficacy of the claimed powdered formulation and a liquid formulation. Moreover, Kubby (nor Whittle) fails to teach a process wherein the THC and lecithin are heated together to decarboxylate the THC in admixture.
In response to A, it is not being suggested that a liquid and a powdered composition are equivalent. Rather, it is being suggested that granular compositions are an obvious outcome of Kubby teaches that solids and granules are known dosage forms and that these forms may be shaped in to tablets together with excipients (see [0014]). Thus, it would be reasonable to synthsize the decarboxylated THC/lecithin product and turn it in to a powder/solid so that a tablet could be formed.  Again, it is not being argued that a liquid and a solid dosage form are equivalent. Rather, it is being suggested that a solid granular dosage form is obvious. 
Regarding the process of decarboxylation wherein the THC and the lecithin are presented together under heated conditions, this is obvious. Throughout Kubby it is taught that THC is mixed with lecithin and the heated to temperatures so as to decarboxylate the THC of the admixture (see [0026, 0028] and claims 13 and 16). Applicant’s arguments are not considered persuasive.

New Rejections, Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kubby et al. (US 2018/0104213)
Kubby is directed to cannabis based compositions and methods for treating hypertension.
The composition is made by separating trichome-containing buds from cannabis plants, combining the buds with lecithin and heating to a temperature of about 150oC so as to decarboxylate the THC (see claim 1) (see instant claims 1a), b), 3 and 21). According to the process of Kubby, given that only the trichome containing buds are present in the process, the trichomes constitute essentially all of the THC (see instant claim 4). In regards to where the lecithin is sourced from, this is considered immaterial as lecithin is a chemical compound and its structure would be conserved regardless of source (see instant claims 5 and 22). 
Kubby’s composition may take the form of a tablet made from compressed granules (i.e. powder) (see [0014]). Kubby’s composition is to comprise excipients such lactose and mannitol (see [0014]) (see instant claims 7, 13, 16). Flavor components, such as sweeteners like sucrose, are also contemplated (see [0014]) (see instant claims 8, 9, 17-19). Lubricants such as magnesium stearate and silicon dioxide are also envisaged (see [0014]) (see instant claims 10 and 11).
With respect to instant claims 14 and 24, this is a product-by-process limitation which is not seen as producing a structural change to the composition as claimed. Given that the prior art teaches using the trichomes from the Cannabis plant, it would be expected that the trichomes of the prior art would be the same as the trichomes of the instant product-by-process, absent evidence to the contrary.
The only difference between Kubby and the instant claims is that Kubby does not teach the specific combination of components as claimed in a single embodiment (a powder comprising lecithin and a cannabis extract which have been decarboxylated together along with an excipient), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Kubby, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Kubby's disclosure, to arrive at a composition like that being instantly claimed.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubby et al. (US 2018/0104213) in view of Rollitup (2009; of record)
Kubby is relied upon for disclosure described in the rejection of claims 1, 3-5, 7-11, 13-22 and 24 under 35 U.S.C. 102(a)(1).
Kubby fails to teach their composition comprising ground hemp seed.
Rollitup is directed to formulating dried decarboxylated cannabis capsules. The capsules are taught to be made from cannabis wherein the entire plant including the seeds are ground together for reaction. It is taught that the seeds are highly nutritious. Thus, one would desire to include hemp seed powder into the composition of Kubby so as to add nutritive benefit. The formulation is to be provided with an oil such as vegetable oil so as to aid in solubilizing the active agents from the cannabis material. The ingredients are heated which is taught to decarboxylate the THC
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubby et al. (US 2018/0104213) in view of Baker et al. (US 2005/0070596).
Kubby is relied upon for disclosure described in the rejection of claims 1, 3-5, 7-11, 13-22 and 24 under 35 U.S.C. 102(a)(1).
Kubby fails to teach the excipient as comprising gum Arabic.
Baker is directed to methods for treating inflammation using cannabis analogs. The composition may be in the form of a tablet (like Kubby). The tablet is to comprise excipients so as to form the final product. Exemplified excipients include binders such as gum Arabic and gelatin (see [0094]). It’s noted that Kubby contemplates gelatin as an excipient for the composition. Here, the substation of one element (gum Arabic) for another (gelatin) to obtain predictable results is indicia of obviousness. See MPEP 2143(I)(B).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubby et al. (US 2018/0104213) in view of Whittle (US 2004/0033280).
Kubby is relied upon for disclosure described in the rejection of claims 1, 3-5, 7-11, 13-22 and 24 under 35 U.S.C. 102(a)(1).
Kubby fails to teach the THC concentrate (trichomes) as containing substantially no insecticide residue.
Whittle is directed to the extraction of pharmaceutically active components from plant materials such as Cannabis. However, the use of Cannabis in the final product is such that it should be free of any impurities such as pesticides (see [0115] and [0234]). By providing a Cannabis product free of impurities such as pesticides, the final product is much safer for human consumption. Thus, it would have been obvious to modify Kubby to use a Cannabis trichome product free from pesticides so as to increase the safety of the end use composition.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,350,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, like 10,350,251, are directed to a powdered composition comprising lecithin and a THC concentrate consisting essentially of Cannabis trichomes, wherein at least the lecithin and the THC concentrate have been treated together under decarboxylating conditions suitable for decarboxylating at least a portion of any THC-carboxylate in the THC concentrate to THC and to produce the powdered composition at the completion of the decarboxylation step. The instant claims are to additionally include an excipient such as a diluent. The reference teaches the same product but more generally includes a “diluent” rather than expressly reciting “hemp seed powder”. It is also noted that 10,350,251 contemplates use of diluents, lubricants, binders, colorants and so on (see column 5 – column 6).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, like 10,617,731, are directed to a powdered composition comprising lecithin and a THC concentrate consisting essentially of Cannabis trichomes, wherein at least the lecithin and the THC concentrate have been treated together under decarboxylating conditions suitable for decarboxylating at least a portion of any THC-carboxylate in the THC concentrate to THC and to produce the powdered composition at the completion of the decarboxylation step. The instant claims are to additionally include an excipient such as a diluent and lubricant. 10,617,731 teaches the same product but does not claim a product comprising an excipient such as a diluent or lubricant. However, such excipients are contemplated by the reference. Column 5 – column 6 contemplate inclusion of diluents, lubricants, binders, colorants and so on in to the cannabis product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611